Glass, J.,
dissenting. While unsuspiciously sitting in his 1988 white Pontiac LeMans in a Middletown “high crime” area, the defendant was as equally entitled to the constitutional freedom from unreasonable governmental curtailment of his personal liberty as a Connecticut citizen in any other area of this state. Many of our less fortunate citizens are forced to establish their homes in or near locales of criminal repute, or they travel to such places to call upon friends or engage in an infinite range of innocuous human activities. Because the “ ‘high crime area’ factor is not an ‘activity’ of an individual”; People v. Bower, 24 Cal. 3d 638, 645, 597 P.2d 115, 156 Cal. Rptr. 856 (1979); the crime rate of a particular area cannot transform “otherwise innocent-appearing circumstances into circumstances justifying the seizure of an individual.” Id. A history of past criminal activity in a locality “does not justify suspension of the constitutional rights of everyone, or anyone, who may subsequently be in that locality.” People v. Aldridge, 35 Cal. 3d 473, 479, 674 P.2d *51240, 198 Cal. Rptr. 538 (1984); see United States v. Torres-Urena, 513 F.2d 540, 542-43 (9th Cir. 1975).
As the majority acknowledges, Sergeant Frank Yiolissi detected “no suspicious activity” while he watched the defendant in the well lighted parking lot number three of Maplewood Terrace. Violissi also did not see a red hat on the defendant’s head, reportedly there some fifteen minutes earlier, nor did Violissi see the defendant in the driver’s seat of a 1987 blue Chevrolet Beretta, although he testified that he had “[j]ust looked in the parking lot” for a car of that year, color, make and model. What Violissi did see after a thirty second observation from ten to fifteen feet was the hat-less black defendant in a 1988 white car, clearly and visibly marked with the make and model “Pontiac LeMans,” in the “general area” wherein the informant had recounted that a black man had been selling “large amounts of cocaine.” Given the fact that black and Hispanic persons predominantly inhabit Maplewood Terrace, it was not, as Violissi agreed in court, “an unusual event to find a car with black people sitting in it in a parking lot at Maplewood Terrace.” Neither, presumably, was it unique to behold a new car in one of nearly fifteen spaces aligning the road in lot number three of Maplewood Terrace, which Violissi testified had been “full of cars.” Notwithstanding the unremarkable and unsuspicious scene that Violissi encountered there, and despite the conspicuous absence of the only significant descriptive details that would have set the drug dealer that he sought apart from inculpable individuals in the vicinity, Violissi, indulging the “gut feeling” admittedly engendered by his experiences in and the reputation of Maplewood Terrace, impulsively drew his gun and seized the defendant.
In the name of deference to the trial court’s demeanor determinations, the majority exonerates *52Violissi for his failure to comprehend the vital omissions in that scene on the grounds that he truthfully-testified that the “only discrepancy he noted” between what he had seen in parking lot number three and what he had been informed that he would see “was in the color of the car,” which he credibly claimed that he had attributed “to the effect of the lighting conditions which might have caused the informant [possibly to] misperceive the color white as light blue,” and further, that he sincerely stated that he “did not know the difference between different car makes and models” and “believed the defendant’s car was in fact the car the informant described.” The issue in the present case is not, however, whether Violissi subjectively suspected the defendant of wrongdoing or honestly believed that the car he had observed was that of the drug dealer described by the informant. Even assuming that the trial court properly found Violissi’s suspicions to have been truly harbored, the question of law before this court is whether “the facts available to [Violissi] at the moment of the seizure . . . [would] ‘warrant a man of reasonable caution in the belief that the action taken was appropriated”1 (Emphasis added.) Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). If “subjective good faith” on the part of a detaining officer “alone were the test, the protections of the Fourth Amendment would evaporate, and the people would be ‘secure in their persons, houses, papers and effects,’ only in the discretion of the police.” Id., 22.
The dictates of the fourth and fourteenth amendments to the United States constitution constrained Violissi to make a reasoned, “common sense” assessment of “all of the circumstances” available to him; *53United States v. Cortez, 449 U.S. 411, 417-18, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981); and proscribed his seizure of any person at Maplewood Terrace unless that assessment of the “whole picture” yielded “a particularized and objective basis for suspecting the particular person stopped of criminal activity.” Id. Having previously urged the informant “to go in and get as much details as possible and to come back and supply us with that information,” and, having obtained precisely what he had requested, Violissi entered the designated parking area of Maplewood Terrace in possession of particularized and objective facts that afforded him a reasonable basis for suspecting that a black man wearing a red hat and sitting in the driver’s seat of a 1987 blue Chevrolet Beretta was engaged in the criminal activity of selling cocaine. Yet, after “get[ting] in real close” to the defendant’s car purportedly “to corroborate what the confidential informant told us,” Violissi heedlessly overlooked the conspicuous absence of the most particularized and distinctive facts of the lot. He irrationalized away the sole discrepancy that he noted, moreover, on the ground that the informant, whom he had known to have been close enough to the suspected vehicle to purchase drugs from its driver, and, in addition, to report back that “[i]t had blue interior,” may have mistaken the color of the car in the well lighted parking area.2
The facts available to Violissi at the moment he seized the defendant, in my view, hardly would have warranted a man of reasonable caution in the belief that the action taken was appropriate. See Terry v. Ohio, supra. If the United States constitution condones such *54seizures of Connecticut citizens, founded upon hunch and in credibly imprudent indifference to particularized information readily at hand, the “ ‘demand for specificity in the information upon which police action is predicated [that] is the central teaching of . . . Fourth Amendment jurisprudence’ (emphasis omitted) United States v. Cortez, supra, 418; is meaningless indeed.
Accordingly, I respectfully dissent.

 In Terry v. Ohio, 392 U.S. 1, 31, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), concurring Justice Harlan noted that a seizure “must be reasonable under the circumstances as the officer credibly relates them in court.”


 “[I]n justifying the particular intrusion the police officer must be able to point to specific and articulable facts which, taken together with the rational inferences from those facts, reasonably warrant that intrusion.” (Emphasis added.) Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).